Cite as 2014 Ark. App. 46

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CR-13-647


                                                 Opinion Delivered   January 22, 2014
FRANKLIN PRILLERMAN
                   APPELLANT                     APPEAL FROM THE LONOKE
                                                 COUNTY CIRCUIT COURT
                                                 [NO. CR-11-269]
V.
                                                 HONORABLE SANDY HUCKABEE,
                                                 JUDGE
STATE OF ARKANSAS
                                 APPELLEE        REVERSED AND DISMISSED



                         ROBERT J. GLADWIN, Chief Judge

       Franklin Prillerman appeals the revocation of his probationary sentence in Lonoke

County Circuit Court, arguing that there was insufficient evidence to support the circuit

court’s revocation order. We agree that the State failed to carry its burden of proof, and we

reverse.

       Appellant pled guilty to possession of marijuana with intent to deliver and possession

of drug paraphernalia and by order filed February 15, 2012, was sentenced to concurrent

terms of eight years’ probation on each count. A petition to revoke probation was filed on

March 22, 2013, alleging that appellant had failed to report to his supervising officer in

Pennsylvania since his probation intake in Arkansas.

       At the hearing on the petition for revocation, Brad Coyle, a probation officer in

Lonoke County, testified that, from a review of his case file, appellant’s probation was to be

transferred from Lonoke County, Arkansas, to Philadelphia, Pennsylvania. Coyle testified
                                  Cite as 2014 Ark. App. 46

that his office “would only take action unless we were notified by the receiving state whether

a violation had occurred. In this instance our action was to file a violation report and submit

it to the prosecuting attorney’s office.” He further stated that on September 21, 2012, he

opened correspondence from appellant containing a monthly-report form and a thirty-five

dollar money order. The report form reflected appellant’s address at 4307 North Hicks,

Philadelphia, Pennsylvania, 19040. Coyle also claimed that two more monthly-report forms

were received on different dates. One contained a note from appellant stating, “Tried to

raise supervision fee but was unable. Income reduced this month. Will pay in September.”

Coyle stated that, under the federal compact law, Pennsylvania should be receiving that

payment. Coyle testified that he did not know of appellant reporting to anybody for

probation.

       Appellant moved for a directed verdict, arguing that there was no testimony from

anyone in the Pennsylvania office about whether appellant reported, even though that was

the allegation in the petition. Appellant claimed that there was a distinct lack of evidence

that he was contacted by the Philadelphia office or knew what was expected of him. The

State argued that, if appellant had done what was required, the case would not be in court

and no violation report would have been filed. Further, the State argued that appellant’s

sending letters to Arkansas claiming that he could not pay was not in the normal course of

business when probation has been transferred to another state. The State claimed that, even

though no one testified that appellant did not report, it is clear that he did not report because

he is still “talking” to Lonoke and paying only thirty-five dollars on his fines. Appellant


                                               2
                                 Cite as 2014 Ark. App. 46

countered that there was no evidence that he was sufficiently advised as to the process of

transferring the probation to Pennsylvania; thus, there was no evidence that he willfully

violated the conditions of his probation. The trial court denied the motion.

       Appellant did not present any further evidence but renewed his motion for directed

verdict, arguing that he was sending his payments and doing the best that he could and that

the State had failed to prove that any violation was willful. The trial court ruled, based on

its consideration of State’s Exhibits One, Two, and Three, along with the testimony of

Officer Coyle, that the State met its burden of proof and the petition to revoke for failure

to report to his supervising officer in Pennsylvania was granted.1 Appellant was sentenced

to serve sixty months’ imprisonment, with a suspended imposition of sentence of thirty

months. The sentencing order was filed on April 22, 2013, and appellant filed a notice of

appeal on May 10, 2013. This appeal followed.

       The burden on the State in a revocation proceeding is to prove by a preponderance

of the evidence that the defendant inexcusably failed to comply with at least one condition

of his probation. Amos v. State, 2011 Ark. App. 638; Ark. Code Ann. § 16-93-308(d) (Supp.

2011). Because the burden on the State is not as great in a revocation hearing as in a criminal

trial, evidence that is insufficient for a criminal conviction may be sufficient for revocation


       1
        State’s Exhibit One is appellant’s guilty-plea agreement filed February 15, 2012.
State’s Exhibit Two is an Arkansas Department of Community Correction form entitled
“Monthly Supervision Report & Needs Assessment for Parole/Probation” that reflects that
appellant’s address was in Philadelphia, Pennsylvania, and that he was living with his sister.
State’s Exhibit Three is identical to Exhibit Two, except that it is signed by appellant and
dated August 24, 2013. On the back of Exhibit Three is the handwritten note indicating that
appellant’s income was reduced and that he would pay in September.

                                              3
                                  Cite as 2014 Ark. App. 46

of probation or suspended sentence. Patterson v. State, 99 Ark. App. 136-A, 257 S.W.3d 921

(2007). On appellate review of an order revoking probation, the trial court’s findings will be

upheld unless they are clearly against the preponderance of the evidence. Id. The

determination of a preponderance of the evidence turns on questions of credibility and

weight to be given to the testimony, and we therefore defer to the trial judge’s superior

position. Id.

       Appellant contends that there is insufficient evidence to support the trial court’s

findings of a willful violation of the conditions of probation. We agree. To support the

State’s allegation that appellant failed to report to his probation officer in Pennsylvania,

Officer Coyle testified that he received a “response” from Pennsylvania, and based on that

response, his office filed a violation report. He further testified regarding mail received from

appellant that contained a monthly-report form and a money order.               However, this

testimony was insufficient for the trial court to conclude that appellant willfully violated the

terms and conditions of his probation, as there was no evidence that he was required to

report in Pennsylvania. Further, there was no testimony from anyone that appellant was

given directions to whom to report in Pennsylvania. Thus, there was no evidence presented

to the trial court of a violation of any condition of appellant’s probation.

       The State argues that appellant’s arguments are meritless. The State contends that

Officer Coyle testified that “from his review of the file that appellant failed to report to a

supervising officer in Pennsylvania.” Officer Coyle’s testimony was as follows:

       We would only take action unless we were notified by the receiving state whether
       a violation had occurred. In this instance our action was to file a violation report and

                                               4
                                  Cite as 2014 Ark. App. 46

       submit it to the prosecuting attorney’s office.

The State also points to Officer Coyle’s testimony that when a probationer is transferred to

another state, the probationer would not send money back to the sentencing state, instead

the money would go to the actual supervising state. The State argues that Officer Coyle

would have had no reason to contact the prosecutor’s office to file a petition to revoke

appellant’s probation had appellant reported as was required. The State further asserts that

the fact that appellant was corresponding with Lonoke County and sending minimal

payments suggests that he failed to report in Pennsylvania.

       We do not agree with the State’s conclusion that the trial court’s finding was not

clearly against the preponderance of the evidence. The State failed to present evidence of

the establishment of probationary parameters for appellant in Pennsylvania, nor did the State

establish that appellant failed to comply with those conditions. The State’s argument, that

logic must lead us to conclude that appellant must have established a probationary transfer

to Pennsylvania and that he thereafter did not comply with that probation because a

revocation petition had been filed, does not meet its burden of proof, but only serves to

establish that a petition to revoke was filed.

       Reversed and dismissed.

       WOOD and BROWN , JJ., agree.

       The Lane Firm, by: Jonathan T. Lane, for appellant.

       Dustin McDaniel, Att’y Gen., by: Ashley Argo Priest, Ass’t Att’y Gen., for appellee.




                                                 5